UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011  April 30, 2012 Item 1: Reports to Shareholders Semiannual Report | April 30, 2012 Vanguard Explorer TM Fund > For the six months ended April 30, 2012, Vanguard Explorer Fund’s Investor Shares returned 10.72% and its Admiral Shares returned 10.81%. > The fund’s solid results were nevertheless a bit behind those of its comparative standards. > The fund held strong performers and avoided some trouble spots in the consumer discretionary and materials sectors, but it missed a few opportunities in health care and technology. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangements. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2012 Total Returns Vanguard Explorer Fund Investor Shares 10.72% Admiral™ Shares 10.81 Russell 2500 Growth Index 11.72 Small-Cap Growth Funds Average 11.61 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance October 31, 2011, Through April 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Fund Investor Shares $73.02 $80.74 $0.096 $0.000 Admiral Shares 68.04 75.15 0.217 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Explorer Fund posted double-digit returns for the first half of the fiscal year but finished a few steps behind its benchmark index and its peer group. For the six months ended April 30, Explorer Fund’s Investor Shares returned 10.72%; its lower-cost Admiral Shares returned 10.81%. The Russell 2500 Growth Index rose 11.72%, and the average return of competing small-cap growth funds was 11.61%. The strength of the fund’s consumer discretionary and materials stocks was offset by weaker holdings in health care and information technology—its largest sector exposure. The fund also missed a few opportunities in the strongly performing health care sector. Stocks followed a familiar pattern, reflecting investors’ shifting moods U.S. stocks delivered strong returns for the six months ended April 30. Signs of economic acceleration in the United States, strength in corporate earnings, and apparent progress in Europe’s debt negotiations created a sense of optimism through much of the period. In fact, the broad U.S. stock market turned in its best first-quarter gain since 1998. 2 By the end of the fiscal half-year, however, apprehension about the same sources of the earlier good news began to weigh on stock prices. Rapid changes in investor sentiment have been a prominent feature of the financial markets since the 2008–2009 crisis, a reflection of broader economic uncertainties. International stocks generated a modestly positive return. European companies were the weakest performers, trailing the returns of the emerging markets and the developed markets of the Pacific region. Municipal securities remained a bond market bright spot The taxable bond market produced solid, if unremarkable, six-month total returns. The yields of U.S. Treasury bonds bobbed higher during the period but dropped at the end as investors put a premium on the safest securities. This “flight to quality” boosted bond prices modestly. (Bond yields and prices move in opposite directions.) The six-month return of the broad municipal bond market was impressive. Investors have bid up prices as muni yields have continued to hover above those available from fully taxable U.S. Treasury bonds. Market Barometer Total Returns Periods Ended April 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.89% 4.11% 1.23% Russell 2000 Index (Small-caps) 11.02 -4.25 1.45 Dow Jones U.S. Total Stock Market Index 12.66 3.43 1.56 MSCI All Country World Index ex USA (International) 2.73 -12.90 -2.75 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.44% 7.54% 6.37% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.50 11.36 5.60 Citigroup Three-Month U.S. Treasury Bill Index 0.01 0.04 1.03 CPI Consumer Price Index 1.62% 2.30% 2.17% 3 As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. The materials sector stood out but energy and telecom lagged Vanguard Explorer Fund is managed by six investment advisory firms. Each uses a distinctive strategy to identify small- and midsized companies it believes have the potential to generate robust growth and superior stock market returns. For the period, the fund generated positive results in all ten industry sectors. Half of them delivered double-digit gains. Materials did best, returning more than 17%. Energy and telecommunication stocks were lackluster; each sector recorded returns of less than 2%. Health care, the fund’s second-largest sector, was the biggest contributor to performance. Pharmaceuticals, biotechnology, and life sciences companies posted strong gains as investors cheered improved product pipelines and the likelihood of increased M&A activity. Compared with the index, however, the fund’s health care stocks came up short, reflecting some missed opportunities in biotech. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.50% 0.34% 1.51% The fund expense ratios shown are from the prospectus dated February 17, 2012, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2012, the fund’s annualized expense ratios were 0.50% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Small-Cap Growth Funds. 4 Industrials contributed significantly to the fund’s performance. Capital goods firms benefited from improving demand thanks to the steady, if slow, economic recovery. The fund’s consumer discretionary stocks, notably homebuilding companies, also added. And in materials, the fund managed to avoid potholes in the precious metals mining industry. One weak spot, at least on a relative basis, was information technology, which accounted for almost one-quarter of fund assets during the period. Although the fund’s holdings in this sector generated solid six-month returns, those in the benchmark index did better. The fund paid a price for its above-benchmark commitment to a handful of software and software-services stocks. By saving more, you can help secure your financial future A decade ago, Jack Brennan, my friend and predecessor as Vanguard’s chairman and chief executive officer, published an insightful book, Straight Talk on Investing . My favorite chapter is the one Jack devoted to the importance of savings. “If you really want to accumulate wealth,” he wrote, “live by this aphorism: ‘When in doubt, save it.’ ” More recently, the authors of a Vanguard research paper affirmed the wisdom of Jack’s statement. The study— Penny Saved, Penny Earned , available at vanguard.com/ research—found that people investing for retirement have a greater likelihood of reaching their goals when they increase their savings rate or time horizon. Raising either of these factors, or both together, generally provides a higher chance of success than simply relying on the possibility of higher portfolio returns, the study’s authors concluded. Of course, in emphasizing the value of savings, I’m in no way diminishing the importance of having a sound investment plan and balanced, diversified holdings in line with your goals and tolerance for risk. Vanguard Explorer Fund, which provides exposure to the stocks of fast-growing smaller companies, can play a valuable role in such a portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 15, 2012 5 Advisors’ Report For the six months ended April 30, 2012, Vanguard Explorer Fund returned 10.72% for Investor Shares and 10.81% for Admiral Shares. Your fund is managed by six independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table following this report lists the advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies. The advisors have provided the following assessment of the investment environment during the past six months and the notable successes and shortfalls in their portfolios. (Please note that the Granahan and Kalmar discussions refer to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on May 11, 2012. Wellington Management Company, LLP Portfolio Manager: Kenneth L. Abrams, Senior Vice President and Equity Portfolio Manager Investment environment: U.S. stocks posted double-digit returns, but developed equity markets elsewhere saw more muted results. The market appeared to be returning to a more normalized environment following the extreme fear and volatility of recent periods. Regardless, we remain true to our process, using an opportunistic and flexible approach to build the portfolio from the bottom up by investing in high-quality, smaller market-capitalization companies. Successes: Stock selection was favorable within the consumer discretionary sector. Liz Claiborne, PulteGroup, and Lennar boosted portfolio returns. Liz Claiborne, the clothing retailer, saw its shares climb during the period based on strong earnings results. We continue to hold our position in the company and believe the stock represents a solid growth opportunity. Security selection in financials and materials also contributed favorably. Shortfalls: Security selection in the health care, telecommunication services, and information technology sectors hindered results. Broadband communications and device company Vonage was our largest detractor; its shares declined on lackluster earnings guidance. However, we view Vonage’s long-term prospects favorably. Our position in oil and natural gas exploration and production company Quicksilver Resources also detracted. Shares declined as a result of slow progress in shifting production from low-return natural gas to higher-margin oil. 6 Granahan Investment Management, Inc. Portfolio Manager: Jack Granahan, CFA, Managing Partner Investment environment: Revenue growth in our universe of companies is the strongest it has been since the first quarter of 2008. However, while margins are still improving, this improvement has moderated as companies spend on new product development, equipment, and personnel. The price/earnings ratio on our portion of the fund’s portfolio is 24. This is lower than the portfolio’s earnings growth rate but higher than the 16 P/E ratio of the S&P 500 Index. The nimble, small firms in our portfolio are able to grow at faster rates than the larger companies, and trends remain favorable for them to continue to boost earnings. Stock prices follow earnings growth; the environment is encouraging for well-managed small-cap growth companies. Successes: Regeneron continued its leading performance from last year; its new drug for treating wet age-related macular degeneration posted strong sales. In technology, VeriFone (POS systems) and Sourcefire (security software) had better-than-expected results, and SuccessFactors (HR software) was bought out by SAP, a large German software company. Lastly, Clean Energy rose because of falling natural gas prices, as well as announcements that natural gas engine vehicles will be available without a retrofit. Shortfalls: Health care, consumer discretionary, and producer durable companies drove the six-month performance of the Russell 2500 Growth benchmark index. Our commensurate sector holdings pulled back from their strong showings in 2011 and detracted from relative performance. These stocks included WebMD Health (online medical education), Riverbed Technology (WAN optimization appliances), GeoEye (geospatial imaging), and Genesee & Wyoming (short-line railroad). Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer Investment environment: From 2011’s low at the beginning of October to the end of March 2012, the U.S. stock market experienced a powerful rally. It recovered from a confidence crisis precipitated by fears of a double-dip recession and anxiety over Eurozone sovereign debt. During April, moderating U.S. economic reports and fresh worries about Europe as its recession deepened reawakened the earlier concerns, causing the market to enter a period of correction. We remain optimistic that the United States will not repeat the sharp slowdowns of 2010 and 2011 and that a gradual economic recovery 7 will proceed. However, uncertainty on several important fronts suggests that concentrating on high-quality businesses and substantial diversification is warranted. Careful stock selection will be important, because valuations of many good growth companies are not as cheap as they were last fall. Successes: Our biggest successes came from a variety of sectors, including EnerSys, IHS Inc., and Chicago Bridge & Iron in producer durables and W.R. Grace and FMC in materials and processing. Shortfalls: Over the last six months, our largest detractors included Deckers Outdoor and Gentex in the consumer discretionary sector and Rovi and RF Micro Devices in technology. Century Capital Management, LLC Portfolio Manager: Alexander L. Thorndike, Chief Investment Officer and Managing Partner Investment environment: The equity markets delivered positive results during the period. Most of the excitement in the news over the next six months will center on the Supreme Court, the presidential election, and the resulting outlook for taxes and spending over the next congressional term. While we may expect stock market performance to pause and digest its recent gains, our earnings outlook remains optimistic. Operating margins are near peak levels, and many companies will need to drive sales growth in order to increase earnings at this stage of the recovery. This may require changes to their capital expenditures and hiring plans for the coming year. Successes: Industrials was our best-performing sector, led by Beacon Roofing Supply, Inc., and TAL International Group, Inc. Consumer discretionary stocks also contributed, most notably Select Comfort Corp. and Sally Beauty Holdings, Inc. Shortfalls: Materials was the weakest-performing sector during the period; Schnitzer Steel Industries, Inc., and Intrepid Potash, Inc., were among the top detractors. Financials also lagged as Och-Ziff Capital Management Group underperformed. Chartwell Investment Partners, L.P. Portfolio Managers: Edward N. Antoian, CFA, CPA, Managing Partner John A. Heffern, Managing Partner and Senior Portfolio Manager Investment environment: The environment remains unsettled, with many global challenges to growth still unresolved. Against this backdrop, our portfolio decisions steadfastly reflected our bias toward quality, leadership, defensible margins, and a pattern of successful execution around growth-oriented business plans. 8 Successes: United Rentals was our top-performing holding during the period, appreciating meaningfully on good results and an outlook for continued strong demand and profit margins. Heartland Payment Systems, a transaction processor, also produced solid investment returns after a substantial acceleration in revenue and earnings growth. The portfolio also benefited from investments in two acquired companies: Catalyst Health Solutions, a pharmacy benefit manager, and AboveNet, a provider of high-bandwidth connectivity solutions. Shortfalls: Our investment in MDC Partners, an advertising agency, performed poorly as growth investments drove disappointing margins. Rex Energy, a natural gas exploration and production company, was adversely affected by a decline in natural gas commodity prices. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Investment environment: U.S. equity markets posted strong returns in the first half of the fiscal year, buoyed largely by strength in corporate earnings, rising consumer confidence, and positive employment trends. However, concerns about European sovereign debt and global GDP growth continue to weigh on the market. Against this macro backdrop, our stock selection model did well. Our growth, management decisions, market sentiment, and quality signals all experienced positive performance, while our valuation signal detracted slightly. Successes: Stock selection results were best in the materials and consumer discretionary sectors, where overweight positions in Brinker International (+39%), Pier 1 Imports (+38%), Westlake Chemical (+56%), and Eastman Chemical (+39%) contributed most. Underweighting poorly performing securities such as Deckers Outdoor (–56%) also benefited performance. Shortfalls: Stock selection in health care, industrials, and telecommunications detracted from performance relative to our benchmark index. Specifically, underweight positions in holdings such as Ametek (+28%) and overweight positions in securities such as Vonage (–39%) dragged. 9 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 27 2,671 Conducts research and analysis of individual Company, LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Granahan Investment 24 2,354 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Kalmar Investment Advisers 24 2,293 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Century Capital Management, 10 964 Employs a fundamental, bottom-up approach that LLC attempts to identify reasonably priced companies that will grow faster than the overall market. Companies also must have a superior return on equity, high recurring revenues, and improving margins. Chartwell Investment Partners, 9 864 Uses a bottom-up, fundamental, research-driven L.P. stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Vanguard Equity Investment 4 378 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies as compared with their peers. Cash Investments 2 176 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 10 Explorer Fund Fund Profile As of April 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.50% 0.34% 30-Day SEC Yield 0.00% 0.15% Portfolio Characteristics Russell DJ 2500 U.S. Total Growth Market Fund Index Index Number of Stocks 568 1,433 3,716 Median Market Cap $2.5B $2.8B $36.0B Price/Earnings Ratio 22.3x 25.6x 16.7x Price/Book Ratio 2.6x 3.5x 2.3x Return on Equity 10.7% 13.6% 18.2% Earnings Growth Rate 11.4% 11.3% 8.6% Dividend Yield 0.5% 0.8% 2.0% Foreign Holdings 4.1% 0.0% 0.0% Turnover Rate (Annualized) 57% — — Short-Term Reserves 1.9% — — Sector Diversification (% of equity exposure) Russell DJ 2500 U.S. Total Growth Market Fund Index Index Consumer Discretionary 16.5% 15.1% 12.2% Consumer Staples 2.6 4.0 9.5 Energy 6.5 8.2 10.5 Financials 6.7 8.4 15.8 Health Care 19.2 16.0 11.5 Industrials 16.9 17.4 10.9 Information Technology 25.0 21.7 19.5 Materials 5.4 7.5 4.0 Telecommunication Services 1.1 1.3 2.6 Utilities 0.1 0.4 3.5 Volatility Measures DJ U.S. Total Russell 2500 Market Growth Index Index R-Squared 0.99 0.92 Beta 0.99 1.19 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Cooper Cos. Inc. Health Care Supplies 1.2% Alliance Data Systems Data Processing & Corp. Outsourced Services 0.9 Ariba Inc. Systems Software 0.9 VeriFone Systems Inc. Data Processing & Outsourced Services 0.8 Salix Pharmaceuticals Ltd. Pharmaceuticals 0.8 Bruker Corp. Life Sciences Tools & Services 0.8 Cadence Design Application Systems Inc. Software 0.8 Sapient Corp. IT Consulting & Other Services 0.7 TiVo Inc. Application Software 0.7 Urban Outfitters Inc. Apparel Retail 0.6 Top Ten 8.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 17, 2012, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2012, the annualized expense ratios were 0.50% for Investor Shares and 0.34% for Admiral Shares. 11 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2001, Through April 30, 2012 Note: For 2012, performance data reflect the six months ended April 30, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 12/11/1967 2.44% 3.24% 5.95% Admiral Shares 11/12/2001 2.62 3.42 6.12 See Financial Highlights for dividend and capital gains information. 12 Explorer Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2012 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary * Urban Outfitters Inc. 2,176,045 63,018 0.7% * Life Time Fitness Inc. 1,346,145 62,677 0.6% * Liz Claiborne Inc. 4,240,020 56,816 0.6% Lennar Corp. Class A 1,713,355 47,528 0.5% ^ GameStop Corp. Class A 1,993,445 45,371 0.5% * PulteGroup Inc. 4,464,515 43,931 0.5% * CarMax Inc. 1,406,070 43,405 0.4% * Express Inc. 1,709,275 40,373 0.4% * Cheesecake Factory Inc. 1,270,526 40,022 0.4% Gentex Corp. 1,815,620 39,889 0.4% Consumer Discretionary—Other † 1,061,404 10.9% 15.9% Consumer Staples † 2.5% Energy ^ Core Laboratories NV 317,375 43,474 0.5% * Superior Energy Services Inc. 1,547,251 41,652 0.4% Energy—Other † 521,670 5.4% 6.3% Exchange-Traded Funds 1 Vanguard Small-Cap ETF 865,083 67,407 0.7% ^,1 Vanguard Small-Cap Growth ETF 713,200 61,407 0.6% Exchange-Traded Funds—Other † 11,670 0.1% 1.4% Financials *,2 HFF Inc. Class A 2,930,765 47,889 0.5% *,2 eHealth Inc. 1,463,925 25,941 0.3% Financials—Other † 537,767 5.5% 6.3% 13 Explorer Fund Market Percentage Value of Net Shares ($000) Assets Health Care Cooper Cos. Inc. 1,291,938 113,910 1.2% * Salix Pharmaceuticals Ltd. 1,526,165 75,393 0.8% * Bruker Corp. 4,920,427 73,954 0.8% * Gen-Probe Inc. 750,075 61,169 0.6% Coventry Health Care Inc. 1,756,485 52,677 0.6% * Alkermes plc 3,005,435 51,994 0.5% * Elan Corp. plc ADR 3,655,188 50,405 0.5% * Amylin Pharmaceuticals Inc. 1,719,458 44,551 0.5% * Questcor Pharmaceuticals Inc. 987,921 44,358 0.5% * Health Management Associates Inc. Class A 5,947,887 42,825 0.4% * Regeneron Pharmaceuticals Inc. 309,880 41,914 0.4% *,^ Seattle Genetics Inc. 2,078,664 41,095 0.4% Health Care—Other † 1,107,126 11.4% 18.6% Industrials Kennametal Inc. 1,459,527 61,636 0.6% * IHS Inc. Class A 576,140 58,230 0.6% Triumph Group Inc. 753,900 47,360 0.5% MSC Industrial Direct Co. Inc. Class A 606,005 44,669 0.5% * Genesee & Wyoming Inc. Class A 785,673 42,356 0.4% * Middleby Corp. 394,485 40,028 0.4% Industrials—Other † 1,284,766 13.3% 16.3% Information Technology * Alliance Data Systems Corp. 706,793 90,816 0.9% * Ariba Inc. 2,246,622 85,821 0.9% * VeriFone Systems Inc. 1,652,315 78,716 0.8% * Cadence Design Systems Inc. 6,269,400 73,164 0.8% Sapient Corp. 5,740,903 68,719 0.7% * TiVo Inc. 5,985,420 64,583 0.7% * Teradyne Inc. 3,536,920 60,870 0.6% * Microsemi Corp. 2,601,990 55,995 0.6% * MICROS Systems Inc. 868,221 49,341 0.5% * Rovi Corp. 1,600,420 45,772 0.5% * Ultimate Software Group Inc. 582,299 44,930 0.5% * Parametric Technology Corp. 1,982,346 42,779 0.4% Syntel Inc. 705,033 42,224 0.4% MKS Instruments Inc. 1,507,270 41,676 0.4% * FEI Co. 824,245 41,352 0.4% * F5 Networks Inc. 302,495 40,513 0.4% Information Technology—Other † 1,412,987 14.6% 24.1% Materials * WR Grace & Co. 800,075 47,693 0.5% FMC Corp. 396,495 43,793 0.5% Silgan Holdings Inc. 913,290 40,066 0.4% Materials—Other † 370,865 3.8% 5.2% Telecommunication Services † 1.1% Utilities † 0.1% Total Common Stocks (Cost $7,543,466) 97.8% 3 14 Explorer Fund Market Percentage Value of Net Coupon Shares ($000) Assets Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.137% 268,633,189 268,633 2.7% Repurchase Agreement † 0.1% 6 U.S. Government and Agency Obligations † 0.1% Total Temporary Cash Investments (Cost $286,032) 2.9% 3 Total Investments (Cost $7,829,498) 100.7% Other Assets and Liabilities Other Assets 104,773 1.1% Liabilities 5 (172,973) (1.8%) (0.7%) Net Assets 100.0% 15 Explorer Fund At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,659,357 Overdistributed Net Investment Income (13,436) Accumulated Net Realized Gains 115,487 Unrealized Appreciation (Depreciation) Investment Securities 1,938,091 Futures Contracts (116) Foreign Currencies 6 Net Assets Investor Shares—Net Assets Applicable to 73,135,171 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 50,487,660 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $52,376,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.3% and 2.4%, respectively, of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $54,347,000 of collateral received for securities on loan. 6 Securities with a value of $3,100,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 Explorer Fund Statement of Operations Six Months Ended April 30, 2012 ($000) Investment Income Income Dividends 27,254 Interest 2 148 Security Lending 1,077 Total Income 28,479 Expenses Investment Advisory Fees—Note B Basic Fee 9,987 Performance Adjustment (637) The Vanguard Group—Note C Management and Administrative—Investor Shares 7,846 Management and Administrative—Admiral Shares 1,941 Marketing and Distribution—Investor Shares 670 Marketing and Distribution—Admiral Shares 422 Custodian Fees 84 Shareholders’ Reports—Investor Shares 16 Shareholders’ Reports—Admiral Shares 15 Trustees’ Fees and Expenses 11 Total Expenses 20,355 Expenses Paid Indirectly (128) Net Expenses 20,227 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 310,256 Futures Contracts 11,693 Foreign Currencies 2 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 631,058 Futures Contracts 602 Foreign Currencies (15) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $276,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $1,128,000, $134,000, and $579,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 17 Explorer Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 8,252 17,186 Realized Net Gain (Loss) 321,951 1,405,645 Change in Unrealized Appreciation (Depreciation) 631,645 (411,730) Net Increase (Decrease) in Net Assets Resulting from Operations 961,848 1,011,101 Distributions Net Investment Income Investor Shares (7,529) (9,771) Admiral Shares (10,619) (9,545) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (18,148) (19,316) Capital Share Transactions Investor Shares (543,179) (1,113,873) Admiral Shares 146,363 121,274 Net Increase (Decrease) from Capital Share Transactions (396,816) (992,599) Total Increase (Decrease) 546,884 (814) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($13,436,000) and ($3,542,000). See accompanying Notes, which are an integral part of the Financial Statements. 18 Explorer Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .036 .077 .109 .178 .295 .362 Net Realized and Unrealized Gain (Loss) on Investments 7.780 7.029 14.239 6.334 (31.589) 11.052 Total from Investment Operations 7.816 7.106 14.348 6.512 (31.294) 11.414 Distributions Dividends from Net Investment Income (.096) (.106) (.098) (.282) (.310) (.320) Distributions from Realized Capital Gains — (6.786) (7.424) Total Distributions (.096) (.106) (.098) (.282) (7.096) (7.744) Net Asset Value, End of Period Total Return 1 10.72% 10.76% 27.74% 14.46% -40.17% 15.31% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,905 $5,864 $6,290 $5,677 $5,026 $8,937 Ratio of Total Expenses to Average Net Assets 2 0.50% 0.50% 0.49% 0.54% 0.44% 0.41% Ratio of Net Investment Income to Average Net Assets 0.11% 0.12% 0.19% 0.38% 0.40% 0.44% Portfolio Turnover Rate 57% 89% 3 82% 95% 112% 90% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), 0.00%, (0.01%), (0.01%), (0.02%), and (0.04%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 19 Explorer Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .096 .179 .206 .246 .385 .478 Net Realized and Unrealized Gain (Loss) on Investments 7.231 6.550 13.259 5.881 (29.442) 10.299 Total from Investment Operations 7.327 6.729 13.465 6.127 (29.057) 10.777 Distributions Dividends from Net Investment Income (.217) (.189) (.175) (.367) (.427) (.437) Distributions from Realized Capital Gains — (6.316) (6.910) Total Distributions (.217) (.189) (.175) (.367) (6.743) (7.347) Net Asset Value, End of Period Total Return 1 10.81% 10.94% 27.98% 14.66% -40.07% 15.53% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,794 $3,288 $2,864 $2,252 $2,023 $3,652 Ratio of Total Expenses to Average Net Assets 2 0.34% 0.34% 0.32% 0.34% 0.26% 0.23% Ratio of Net Investment Income to Average Net Assets 0.27% 0.28% 0.36% 0.58% 0.58% 0.62% Portfolio Turnover Rate 57% 89% 3 82% 95% 112% 90% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), 0.00%, (0.01%), (0.01%), (0.02%), and (0.04%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 20 Explorer Fund Notes to Financial Statements Vanguard Explorer Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 21 Explorer Fund 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and for the period ended April 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , Granahan Investment Management, Inc., Kalmar Investment Advisers, Century Capital Management, LLC, and Chartwell Investment Partners, L.P. each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of Wellington Management Company, LLP , Granahan Investment Management, Inc., and Kalmar Investment Advisers, are subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 2500 Growth Index. The basic fee of Century Capital Management, LLC, is subject to quarterly adjustments based on performance for the preceding three years relative to a 50/50 blend of the Russell 2500 Index and Russell 2500 Growth Index. The basic fee of Chartwell Investment Partners, L.P. is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 2500 Growth Index for periods prior to February 1, 2012, and the new benchmark, Russell 2000 Growth Index, beginning February 1, 2012. The new benchmark will be fully phased in by January 31, 2015. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $155,000 for the six months ended April 30, 2012. 22 Explorer Fund For the six months ended April 30, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.21% of the fund’s average net assets, before a decrease of $637,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2012, the fund had contributed capital of $1,445,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.58% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended April 30, 2012, these arrangements reduced the fund’s expenses by $128,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
